

EXHIBIT 10.6.1
AWARD AGREEMENT
under the
SUNCOKE ENERGY, INC. LONG-TERM CASH INCENTIVE PLAN
This Award Agreement (the “Agreement”), is entered into as of ____________, by
and between SunCoke Energy, Inc. (“SunCoke”) and XX, an employee of SunCoke or
one of its Affiliates (the “Participant”).
W I T N E S S E T H:
WHEREAS, the SunCoke Energy, Inc. Long-Term Cash Incentive Plan (the “LTIP”) is
administered by the Compensation Committee (the “Committee”), and the Committee
has determined to grant to the Participant, pursuant to the terms and conditions
of the LTIP, an award (the “Award”), representing the opportunity to receive a
cash payment following the end of a Performance Period, with the payout of such
Award being conditioned upon the attainment of one or more Performance Goals
established by the Committee for the applicable Performance Period and the
Participant’s continued employment with SunCoke or one of its Affiliates.
NOW, THEREFORE, in consideration of these premises and the mutual promises of
each of the Parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SunCoke and the Participant, each intending to be legally bound hereby, agree as
follows:
ARTICLE I
AWARD
1.1    Acceptance of Award. The Award is conditioned upon its acceptance by the
Participant in the space provided therefore at the end of this Agreement and the
return of an executed copy of this Agreement to the Senior Vice President Human
Resources, no later than ___________.
1.2    Identifying Provisions. For purposes of this Agreement, the following
terms shall have the following respective meanings:
(a)    Participant: ____________
(b)    Grant Date: ____________
(c)
Target Award: $_____________________, in the aggregate, divided as follows:

(i)
A target value of $________, for the LTI Cash (Adj. EBITDA) portion of the total
award. The eventual payout of this portion of the award is dependent upon the
level of attainment of certain targets for three-year cumulative adjusted
earnings before interest, taxes, depreciation and amortization (“Adj. EBITDA”),
and further adjusted for three-year total shareholder return (“TSR”), relative
to the NASDAQ U.S. Benchmark Iron & Steel Total Return Index, as more
particularly described on “Exhibit A,” attached hereto.



Page 1 of 6

--------------------------------------------------------------------------------




(ii)
A target value of $__________, for the LTI Cash (ROIC) portion of the total
award. The eventual payout of this portion of the award is dependent upon the
level of attainment of certain targets for three-year average pre-tax return on
invested capital, including coke, logistics and unallocated corporate cost, but
excluding discontinued operations and legacy costs [e.g., Black Lung, pensions
and other post-employment benefits] (“ROIC”), and further adjusted for TSR,
relative to the NASDAQ U.S. Benchmark Iron & Steel Total Return Index, as more
particularly described on “Exhibit A,” attached hereto.

(d)
Performance Period: Three-year period ending on _____________.

The term “Award” used herein shall mean and refer to the LTI Cash (Adj. EBITDA)
portion of the total award and the LTI Cash (ROIC) portion of the total award,
collectively. Any initially capitalized terms and phrases used in this Agreement
but not otherwise defined herein, shall have the respective meanings ascribed to
them in the Plan.
1.3    Grant of Award. Subject to the terms and conditions of the LTIP and this
Agreement, the Participant is hereby granted the target Award set forth in
Section 1.2.
1.4    Adjustment, Vesting and Payment of Award.
(a)    Adjustment. The target value of each of: (i) the LTI Cash (Adj. EBITDA)
portion; and (ii) the LTI Cash (ROIC) portion of the total Award shall be
adjusted by the Committee after the end of the Performance Period, based on the
level of achievement of the respective performance goal(s) established with for
the Performance Period, as set forth in the attached Exhibit A. The date that
the Committee determines the level of performance goal achievement applicable to
the Award is the “Determination Date”.
(b)    Vesting. Except as set forth in Section 1.5(a), (b) and (c) below, a
Participant shall become vested in his Award (as adjusted pursuant to (a) above)
if he remains in continuous employment with SunCoke or one of its Affiliates
until the Determination Date. An Award that does not vest shall be forfeited.
(c)    Payment. Except as set forth in Section 1.5(a) and (c) below, actual
payment for Award shall be made to the Participant within one month after the
Determination Date.
1.5    Termination of Employment.
(a)    Termination of Employment - In General. Upon termination of the
Participant’s employment with SunCoke and its Affiliates prior to the
Determination Date for any reason other than a Qualifying Termination or Just
Cause or due to death or permanent disability, the Award shall remain
outstanding and shall be adjusted at the end of the Performance Period as
described in Section 1.4(a). The Participant shall vest in a pro rata portion of
the adjusted Award, determined by multiplying the adjusted Award by a fraction,
the numerator of which is the number of full months elapsed from the beginning
of the Performance Period to the employment termination date, and the
denominator of which is the number of full months in the Performance Period. The
vested portion of the Award will be paid in cash within one month following the
Determination Date, and the unvested portion will be forfeited.
(b)    Qualifying Termination of Employment. In the event of the Participant’s
Qualifying Termination prior to the Determination Date, the Participant’s
outstanding Award shall vest immediately as follows:


Page 2 of 6

--------------------------------------------------------------------------------




(i)    For the LTI Cash (Adj. EBITDA) portion: at the higher of (A) the target
level, or (B) the actual performance level attained for cumulative Adj. EBITDA;
and
(ii)    For the LTI Cash (ROIC) portion: at the higher of (A) the target level,
or (B) the actual performance level attained for pre-tax ROIC,
in each case, calculated as of the fiscal quarter ending on, or immediately
prior to, the date of the Change in Control, and adjusted for TSR (calculated as
of the date of the Change in Control) relative to the NASDAQ U.S. Benchmark Iron
& Steel Total Return Index, as more particularly described on “Exhibit A,”
attached hereto. Each of such vested LTI Cash (Adj. EBITDA) portion and vested
LTI Cash (ROIC) portion shall be paid in cash within one month following such
Qualifying Termination.
(c)    Termination of Employment Due to Death or Permanent Disability. In the
event of the Participant’s termination of employment due to death or permanent
disability prior to the Determination Date, the Participant’s outstanding Award
shall not be adjusted pursuant to Section 1.4(a) above, but shall vest
immediately at the target level and be paid in cash within one month following
such termination of employment. For purposes of this Section 1.5(c), a
Participant shall have a “permanent disability” if he is found to be disabled,
under the terms of SunCoke’s long-term disability policy in effect at the time
of the Participant’s termination, due to such condition or if the Committee in
its discretion makes such determination.
(d)    In the event the Participant’s employment is terminated prior to the
Determination Date by SunCoke or an Affiliate for Just Cause, the Participant’s
Award shall be forfeited.


ARTICLE II
GENERAL PROVISIONS
2.1    Effect of Plan; Construction. The entire text of the LTIP is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the
Award covered by this Agreement and the terms and conditions of the LTIP under
which such Award is granted, the provisions in the LTIP shall govern and
prevail. The Award and this Agreement are each subject in all respects to, and
SunCoke and the Participant each hereby agree to be bound by, all of the terms
and conditions of the LTIP, as the same may have been amended from time to time
in accordance with its terms.
2.2    Tax Withholding. The payment of an Award under this Agreement shall be
net of any applicable federal, state, or local withholding taxes.
2.3    Administration. Pursuant to the LTIP, the Committee is vested with
conclusive authority to interpret and construe the LTIP, to adopt rules and
regulations for carrying out the LTIP, and to make determinations with respect
to all matters relating to this Agreement, the LTIP and Awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the LTIP. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.
2.4    Amendment. This Agreement may be amended in accordance with the terms of
the LTIP.


Page 3 of 6

--------------------------------------------------------------------------------




2.5    Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.
2.6    Governing Law. The validity, construction, interpretation and effect of
this instrument shall be governed exclusively by and determined in accordance
with the law of the State of Delaware (without giving effect to the conflicts of
law principles thereof), except to the extent preempted by federal law, which
shall govern.
2.7    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to SunCoke shall be deemed to have been duly given or made
upon actual receipt by SunCoke. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:
(a)    If to SunCoke:        SunCoke Energy, Inc.
Compensation Committee of the Board of Directors
1011 Warrenville Road
Lisle, IL 60532
Attention: Corporate Secretary
(b)
If to the Participant:    To the address for the Participant as it appears on
SunCoke’s records.

2.8    Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.
2.9    Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.
2.10    Forfeiture. The cash payment received in connection with the Award
granted pursuant to this Agreement constitutes incentive compensation. The
Participant agrees that any cash payment received with respect to the Award will
be subject to any clawback/forfeiture provisions applicable to SunCoke that are
required by any law in the future, including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and/or any applicable
regulations.
* * *










Page 4 of 6

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Agreement is delivered by the Company as of the _____
day of ________.
 
SunCoke Energy, Inc.




By:
                                                                             


Its:
                                                                             
AGREED AND ACCEPTED:


Participant


                                                                        
Signature


                                                                        
Print Name


                                                                      
Date
 





Page 5 of 6

--------------------------------------------------------------------------------






EXHIBIT A
SUNCOKE ENERGY, INC.
Long Term Cash Incentive Plan
2018 Award Agreement


exhibit10612018longte_image1.gif [exhibit10612018longte_image1.gif]
Calculation of TSR Modifier*
exhibit10612018longte_image2.gif [exhibit10612018longte_image2.gif]
Three-year TSR calculation: TSR = [Pf - Pi+ D]/[Pi], where:
TSR = Three-year total shareholder return on SXC common stock, expressed as a
percent.
Pf = average closing price for SXC common stock for the ten-day trading period
immediately preceding December 31, 2020.
D = reinvested dividends during the period from January 1, 2018 through December
31, 2020.
Pi = average closing price for SXC common stock for the ten-day trading period
immediately preceding January 1, 2018.


Page 6 of 6